STATE OF LOUISIANA
                 COURT OF APPEAL, FIRST CIRCUIT

MARY         SMITH,             INDIVIDUALLY              AND                                            NO.     2022     CW    0875
ON         BEHALF          OF    CONCERNED
MEMBERS               OF    THE      LOUISIANA
ASSOCIATION                     OF   THE         DEAF,
INC.


VERSUS


LOUISIANA ASSOCIATION                               OF    THE                                       AUGUST              17,     2022
DEAF,            INC.




In         Re:             Louisiana              Association           of          the     Deaf,        Inc.,                        for
                                                                                                                       applying
                           supervisory                   writs,        19th           Judicial                 District         Court,
                           Parish           of    East    Baton       Rouge,          No.     690808.



BEFORE:                 McDONALD,                MCCLENDON,           AND       HOLDRIDGE,               JJ.


             STAY           GRANTED;              WRIT      GRANTED             WITH         ORDER.               The         district
court'           s    August           9,        2022     judgment           grants          mandamus            and      mandatory
injunctive                     relief.               Defendant,              Louisiana              Association                of     the
Deaf,            Inc.,          is     entitled            to    seek       a       suspensive             appeal        therefrom.
See         Felix v.             St.        Paul    Fire & Marine                   Ins.     Co.,        477     So. 2d       676,    681
     La.     1985)             and    Deshotels            v.    White,             2016- 0889 (          La.                 1st    Cir.
                                                                                                                 App.
8/    16/ 17),             226       So. 3d       1211,     writ       denied,              2017- 1565 (          La.     12/ 5/ 17),
231         So. 3d         628.       The district court is instructed to expeditiously
grant                defendant' s                motion         for     suspensive                appeal          and         set     the
security               therefor              in    accordance          with          La.     Code        Civ.     P.     art.       2124.
Enforcement                     of    the        district         court'        s    August         9,     2022        judgment        is
stayed pending                       the         grant     of   the motion                 for   suspensive              appeal       and
setting of the security.

                                                                      PMC

                                                                      GH




             McDonald,                J.,         concurs        in     part          and        dissents          in     part.         I
concur               with      the     grant        of    the    writ,       but would not issue the stay.




COURT            OF APPEAL,             FIRST        CIRCUIT




4          DEPUT

                     FOR
                           C    ERK
                               THE
                                       OF
                                      COURT
                                                 COURT